Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 15, 2021. Claims 1 and 2 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the controller is programmed to estimate that the responsiveness of said exhaust gas sensor is comparatively higher 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) calculating a deterioration rate of the sensor cell based on a slope during a transient change in an output of the sensor cell according to a change of the applied voltage applied by the applied voltage switching unit. The limitations:
calculate a responsiveness index correlating with a responsiveness of said exhaust gas sensor by dividing a largest value of an absolute change rate defined as an absolute value of a maximum change rate of said output signal during a reference period defined as a period from a time at which said at least one processor starts to perform the oxygen concentration control to a time at which said output signal changing with the performance of said oxygen concentration control converges to a constant -2-Application No.: 15/846,569 Attorney Docket No.: 06716.0097-00000value, by a difference between a value of said output signal at a time when said absolute change rate becomes the largest value and a value of said output signal at a time when the output signal converges to the constant value during said reference period; and estimate the responsiveness of said exhaust gas sensor on the basis of said responsiveness index, wherein the controller is programmed to estimate that the responsiveness of said exhaust gas sensor is comparatively higher when said responsiveness index is comparatively larger as compared with the responsiveness of said exhaust qas sensor when said responsiveness index is comparatively smaller (claim 1),
 calculate a responsiveness index correlating with the responsiveness of said exhaust gas sensor by dividing the largest value of an absolute change rate defined as the absolute value of the change rate of said output signal during a reference period defined as a period from the time at which said oxygen concentration control starts to be performed to the time at which said output signal changing with the performance of said oxygen concentration control converges by the difference between the value of said output signal at the time when said absolute change rate becomes largest and a converged value of said output signal with said reference period; and diagnose abnormality in the responsiveness of said exhaust gas sensor on the basis of said responsiveness index,  wherein the controller is programmed to diagnose that the responsiveness of said exhaust gas sensor is abnormal when said responsiveness index is smaller than a predetermined threshold (claim 2), 
are mathematical concepts such as a mathematical calculation and mathematical relationships since the limitation is an act of calculating using mathematical methods to determine a variable, responsiveness. If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – a controller comprising at least on processor programmed to: perform oxygen concentration control to change the oxygen concentration in the exhaust gas (claims 1 and 2). The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of oxygen concentration control to change the oxygen concentration in the exhaust gas (a fuel cut process)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than mere instructions to perform oxygen concentration control to change the oxygen concentration in the exhaust gas using a generic computer component. Mere instructions to perform oxygen concentration control to change the oxygen concentration in the exhaust gas a generic computer component cannot provide an inventive concept. Performing oxygen concentration control to change the oxygen concentration is well-known, routine and conventional in the art as evidenced by Tashiro (para. [0133]). Applicant’s instant specification discloses at para. [0018], “In the oxygen concentration control, the oxygen concentration in the exhaust gas can be changed by changing the air-fuel ratio. For example, when the operation of the internal combustion engine shifts from normal operation to fuel cut, the air-fuel ratio changes to air-fuel ratios leaner than the air-fuel ratio before the shift to fuel cut (namely, the air-fuel ratio during the normal operation). Similarly, when the operation of the internal combustion engine shifts from fuel cut to normal operation, the air-fuel ratio changes to air-fuel ratios richer than the air-fuel ratio before the shift to normal operation (namely, the air-fuel ratio during fuel cut). In the oxygen concentration control, the oxygen concentration in the exhaust gas can be changed by changing the air-fuel ratio in this way. The method of changing the air-fuel ratio is not limited to the above-described method, but other known methods may be employed. For example, an air-fuel ratio before the oxygen concentration control (first air-fuel ratio) and an air-fuel ratio after the oxygen concentration control (second air-fuel ratio) may be set beforehand, and the air-fuel ratio may be changed from the first air-fuel ratio to the second air-fuel ratio by the oxygen concentration control” (emphasis added). 


Response to Arguments
In the arguments presented on page 5 of the amendment, the applicant argues that amended independent claim 1 is definite and unambiguous since one of ordinary skill in the art would understand the recited comparative correlation between responsiveness of an exhaust gas sensor and a responsiveness index. 
Examiner respectfully disagrees. As laid out in the rejection under 112(b) supra, it remains unclear as to what the responsiveness of said exhaust gas sensor is comparatively higher than. Examiner interprets the responsiveness to be estimated based on larger responsiveness index but it is not clear as to what the responsiveness is higher in comparison to such as the responsiveness of an abnormal sensor?  
In the arguments presented on page 6 of the amendment, the applicant argues that the claims are directed to a diagnosis apparatus comprising a controller comprising at least one processor programmed to perform the recited algorithms including the recited series of actions and are not an abstract idea. Applicant asserts that the disclosed algorithm includes performing oxygen concentration control to change the oxygen concentration in exhaust gas, calculating a responsiveness index correlating with a responsiveness of an exhaust gas sensor, and estimating the responsiveness of said exhaust gas sensor, or diagnosing abnormality in the responsiveness of said 
Examiner respectfully disagrees.  The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016). The algorithm including calculating a responsiveness index correlating with a responsiveness of an exhaust gas sensor, and estimating the responsiveness of said exhaust gas sensor, or diagnosing abnormality in the responsiveness of said exhaust gas sensor is an abstract idea and does not become patent eligible subject matter by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699